
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.29


Pledge and Security Agreement


        This PLEDGE AND SECURITY AGREEMENT is dated as of March 25, 2003, by
UNION CARBIDE CORPORATION, a New York corporation ("Carbide" or "Grantor"), in
favor of THE DOW CHEMICAL COMPANY, a Delaware corporation ("TDCC" or "Lender").


W I T N E S S E T H:


        WHEREAS, Carbide is a party to a Credit Agreement dated as of the date
first above written (as the same may be hereafter amended, modified,
supplemented or restated from time to time, the "Credit Agreement") between
Carbide, as borrower, and TDCC, as lender;

        WHEREAS, as a condition precedent to the effectiveness of the Credit
Agreement, Carbide is required to execute and deliver this Agreement; and

        WHEREAS, to secure the due and punctual payment and performance of,
among other things, the obligations of Carbide arising under the Credit
Agreement, Carbide wishes to grant to TDCC a security interest in the Collateral
(as defined below), subject to the limitations set forth herein;

        NOW, THEREFORE, in consideration of the premises and to induce TDCC to
enter into the Credit Agreement and to induce TDCC to make and/or continue
extensions of credit to Carbide thereunder, Carbide hereby agrees with TDCC as
follows:


ARTICLE I

DEFINED TERMS


        Section 1.1    Definitions.    

        (a)  Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein have the meanings given to them in the Credit
Agreement.

        (b)  Terms used herein that are defined in the UCC have the meanings
given to them in the UCC, including the following which are capitalized herein:

"Account Debtor"
"Cash proceeds"
"Deposit Account"
"Instruments"
"Investment Property"
"Proceeds"
"Security"
"Security Entitlement"

        (c)  The following terms shall have the following meanings:

        "Agreement" means this Pledge and Security Agreement.

        "Approved Deposit Account" means a Deposit Account maintained by Grantor
with a Deposit Account Bank, which account is the subject of an effective
Deposit Account Control Agreement, and includes all monies on deposit therein
and all certificates and instruments, if any, representing or evidencing such
Deposit Account.

        "Collateral" has the meaning specified in Section 2.1.

85

--------------------------------------------------------------------------------


        "Consolidated Net Tangible Assets" means total assets less (a) total
current liabilities (excluding indebtedness for borrowed money or guarantees
thereof due within 12 months) and (b) goodwill, as reflected in the Company's
most recent consolidated balance sheet preceding the relevant date of a
determination, such amount to be calculated in accordance with Section 4.04(9)
of the Indenture.

        "Debt Obligations" means (i) at any time when Grantor is bound by the
restrictions set forth in Section 5.5 of the Participation Agreement, any
Obligation that would constitute "Debt" as defined in Section 5.1 of the
Participation Agreement, and (ii) at any time when Grantor is not bound by the
restrictions set forth in Section 5.5 of the Participation Agreement, any
Obligations for borrowed money or any guarantee of such Obligation.

        "Deposit Account Bank" means a financial institution selected or
approved by Lender and with respect to which Grantor has delivered to Lender an
executed Deposit Account Control Agreement.

        "Deposit Account Control Agreement" means a letter agreement in form and
substance satisfactory to Lender, executed by Grantor, Lender and the relevant
Deposit Account Bank.

        "Designated Joint Ventures" means any of the Pledged Collateral
identified as a "Designated Joint Venture" on Schedule 2.

        "Indenture" means the Indenture dated as of June 1, 1995 between Grantor
and Chemical Bank, as trustee, as amended.

        "Intercompany Note" means any promissory note evidencing Intercompany
Indebtedness.

        "LLC" means each limited liability company in which Grantor has an
interest identified on Schedule 2.

        "LLC Agreement" means each operating agreement with respect to an LLC,
as each agreement has heretofore been and may hereafter be amended, restated,
supplemented or otherwise modified from time to time.

        "Non-Debt Obligations" means all Obligations other than Debt
Obligations.

        "Obligations" means all advances, debts, liabilities, obligations,
covenants and duties owing by Grantor to Lender of every type and description,
arising under (i) the Credit Agreement or under any other Loan Document,
including all Loans and Credit Enhancement Obligations and all fees and expenses
and all interest, charges, expenses, fees, attorneys' fees and disbursements and
other sums chargeable to Grantor under the Credit Agreement or any other Loan
Document, or (ii) any other transaction, arrangement, agreement, guarantee,
indemnity or extension or enhancement of credit entered into or provided by
Lender to or on behalf of Grantor from and after the date hereof, in each case
whether direct or indirect, absolute or contingent, or due or to become due.

        "Participation Agreement" means the Participation Agreement dated as of
April 1, 2000, with respect to Union Carbide Trust No. 2000-A, as amended from
time to time.

        "Partnership" means each partnership in which Grantor has an interest
identified on Schedule 2.

        "Partnership Agreement" means each partnership agreement governing a
Partnership, as each such agreement has heretofore been and may hereafter be
amended, restated, supplemented or otherwise modified.

        "Pledged Collateral" means, collectively, the Pledged Notes, the Pledged
Stock, the Pledged Partnership Interests, the Pledged LLC Interests, all
certificates or other instruments representing any of the foregoing, all
Security Entitlements of Grantor in respect of any of the foregoing, all
dividends, interest distributions, cash, warrants, rights, instruments and other
property or Proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the foregoing.

86

--------------------------------------------------------------------------------


        "Pledged LLC Interests" means all of Grantor's right, title and interest
as a member of the LLCs set forth on Schedule 2 and all of Grantor's right,
title and interest in, to and under any LLC Agreement with respect thereto to
which it is a party.

        "Pledged Notes" means all right, title and interest of Grantor in the
Instruments evidencing Intercompany Indebtedness (including any Intercompany
Notes) owed to Grantor, including all Indebtedness described on Schedule 2,
issued by the obligors named therein, and all interest, cash, Instruments and
other property or Proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such Indebtedness.

        "Pledged Partnership Interests" means all of Grantor's right, title and
interest as a limited and/or general partner in the Partnerships set forth on
Schedule 2 and all of Grantor's right, title and interest in, to and under any
Partnership Agreements with respect thereto to which it is a party.

        "Pledged Stock" means the shares of capital stock owned by Grantor
identified on Schedule 2; provided, however, that so long as doing otherwise
would result in adverse tax consequences to Grantor, the amount of outstanding
capital stock of any Subsidiary that is not a domestic Subsidiary that is
pledged or deemed to be pledged hereunder shall not exceed the amount of shares
of capital stock possessing up to but not exceeding 65% of the voting power of
all classes of capital stock of such Subsidiary entitled to vote.

        "Restricted Property" means any shares of capital stock of a Restricted
Subsidiary owned by the Company or a Restricted Subsidiary.

        "Restricted Subsidiary" means a Wholly-Owned Subsidiary that has
substantially all of its assets located in the United States and owns a
manufacturing facility located in the United States.

        "Secured Obligations" means the Debt Obligations and Non-Debt
Obligations owed by Grantor to Lender.

        "Securities Act" means the Securities Act of 1933, as amended.

        "UCC" means the Uniform Commercial Code as in effect in the State of New
York on the date hereof; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of Lender's security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term "UCC" shall mean the Uniform Commercial Code as in effect on
the date hereof in such other jurisdiction for purposes of the provisions hereof
relating to such attachment, perfection or priority and for purposes of
definitions related to such provisions.

        "Wholly-Owned Subsidiary" means a Subsidiary of which 100% of the
outstanding voting stock or equity securities are owned directly or indirectly
by Grantor.

        Section 1.2    Certain Other Terms.    

        (a)  The words "herein", "hereof", "hereto" and "hereunder" and similar
words refer to this Agreement as a whole and not to any particular Article,
Section, subsection or clause in this Agreement.

        (b)  References herein to Schedule, Article, Section, subsection or
clause refer to the appropriate Schedule to, or Article, Section, subsection or
clause in this Agreement.

        (c)  The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

        (d)  Any reference in this Agreement to a Loan Document shall include
all appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise, all amendments,

87

--------------------------------------------------------------------------------




restatements, supplements or other modifications thereto, and as the same may be
in effect at any and all times such reference becomes operative.

        (e)  The term "including" means "including without limitation" except
when used in the computation of time periods.

        (f)    The terms "Lender" and "Grantor" include their respective
successors.

        (g)  References in this Agreement to any statute shall be to such
statute as amended or modified and in effect from time to time.


ARTICLE II

GRANT OF SECURITY INTEREST


        Section 2.1    Collateral.    For the purposes of this Agreement, all of
the following property now owned by Grantor or in which Grantor now has any
right, title or interests is collectively referred to as the "Collateral":

        (a)  all Pledged Collateral;

        (b)  all Deposit Accounts;

        (c)  all books and records pertaining to the property described in
clauses (a) and (b) of this Section 2.1; and

        (d)  to the extent not otherwise included, all Proceeds and products of
each of the foregoing and all accessions to, substitutions and replacements for,
and any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to Grantor from time to time with respect to any of the foregoing.

Notwithstanding anything to the contrary contained above: (1) to the extent the
security interest created by this Agreement is securing indebtedness for
borrowed money or guarantees of indebtedness for borrowed money (collectively
"Funded Debt"), such security interest shall not extend to, and the term
"Collateral" shall not include, any Restricted Property (except to the extent
the aggregate Funded Debt secured by Restricted Property hereunder does not
exceed at any time outstanding 10% of Consolidated Net Tangible Assets); (2) so
long as Grantor is bound by Section 5.5 of the Participation Agreement, the
maximum principal amount of Debt Obligations secured hereunder shall not exceed
at any time outstanding the sum of (x) $800,000,000 plus (y) the amount of Debt
Obligations to the extent secured by Designated Joint Ventures; (3) any Pledged
Collateral if the grant of a security interest therein would constitute a
violation or breach of any other agreement by which Grantor is bound; and
(4) any Deposit Accounts for which the relevant depository bank's jurisdiction
is not in the United States and acceptable arrangements cannot be made in the
United States. The parties hereto agree that the amount of Debt Obligations that
may be secured under this Agreement is limited under clauses (1) and (2) above,
as required under the Indenture and the Participation Agreement, to only a
portion of the aggregate Debt Obligations owing or which may become owing by
Grantor to Lender and that any payments or repayments of such Debt Obligations
shall be and be deemed to be applied first to the portion of such Debt
Obligations that is not secured hereby, it being the parties' intent that the
portion of such Debt Obligations last remaining unpaid shall be secured hereby.

        Section 2.2    Grant of Security Interest in Collateral.    Subject to
the limitations expressly set forth in Section 2.1, Grantor, as security for the
full, prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Secured Obligations, hereby
collaterally pledges to Lender and grants to Lender a Lien on and security
interest in, all of its right, title and interest in, to and under the
Collateral.

88

--------------------------------------------------------------------------------



ARTICLE III

REPRESENTATIONS AND WARRANTIES


        To induce Lender to enter into the Credit Agreement, Grantor hereby
represents and warrants to Lender that:

        Section 3.1    Title; No Other Liens.    Except for the Lien granted to
Lender pursuant to this Agreement and the other Liens permitted to exist on the
Collateral under the Credit Agreement, (a) Grantor is the record and beneficial
owner of the Pledged Collateral pledged by it hereunder constituting Instruments
or certificated securities and owns each other item of Collateral in which a
Lien is granted by it hereunder and (b) all such Collateral is owned free and
clear of any and all Liens.

        Section 3.2    Perfection and Priority.    The security interest granted
pursuant to this Agreement will constitute a valid and continuing perfected
security interest in favor of Lender in the Collateral for which perfection is
governed by the UCC upon (i) the completion of the filings and other actions
specified on Schedule 3 (which, in the case of all filings and other documents
referred to on such schedule, have been delivered to Lender in completed and
duly executed form), (ii) the delivery to Lender of all Collateral consisting of
Instruments and certificated securities, in each case properly endorsed for
transfer to Lender or in blank, and (iii) the execution of Deposit Account
Control Agreements with respect to all Deposit Accounts. Such security interest
will be prior to all other Liens on the Collateral except for Customary
Permitted Liens which have priority over Lender's Lien by operation of law or
otherwise as permitted under the Credit Agreement or any Loan Document.

        Section 3.3    State of Incorporation; Chief Executive Office.    On the
date hereof Grantor's jurisdiction of organization, organizational
identification number, if any, and the location of Grantor's chief executive
office or sole place of business is specified on Schedule 1.

        Section 3.4    Pledged Collateral.    

        (a)  The Pledged Stock, Pledged Partnership Interests and Pledged LLC
Interests pledged hereunder by Grantor constitutes that percentage of the issued
and outstanding equity of all classes of each issuer thereof as set forth on
Schedule 2.

        (b)  All of the Pledged Stock, and (to the extent relevant) all Pledged
Partnership Interests and Pledged LLC Interests have been duly and validly
issued and are fully paid and nonassessable.

        (c)  Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors' rights generally, and general equitable principles (whether
considered in a proceeding in equity or at law).

        (d)  All Pledged Collateral consisting of certificated securities or
Instruments has been delivered to Lender in accordance with Section 4.4(a).


ARTICLE IV

COVENANTS


        As long as any of the Obligations (other than contingent indemnification
Obligations not yet due and payable) remain outstanding, unless the Lender
otherwise consents in writing, Grantor agrees with Lender that:

        Section 4.1    Generally.    Grantor shall (a) except for the security
interest created by this Agreement, not create or suffer to exist any Lien upon
or with respect to any of the Collateral, except Liens permitted under the
Credit Agreement; (b) not use or permit any Collateral to be used

89

--------------------------------------------------------------------------------


unlawfully or in violation of any provision of this Agreement, any other Loan
Document, any Requirement of Law or any policy of insurance covering the
Collateral; (c) not sell, transfer or assign (by operation of law or otherwise)
any Collateral except as permitted under the Credit Agreement; (d) not enter
into any agreement or undertaking restricting the right or ability of Grantor or
Lender to sell, assign or transfer any of the Collateral if such restriction
would have a Material Adverse Effect; and (e) promptly notify Lender of its
entry into any agreement or assumption of undertaking that restricts the ability
to sell, assign or transfer any of the Collateral regardless of whether or not
it has a Material Adverse Effect.

        Section 4.2    Maintenance of Perfected Security Interest; Further
Documentation.    

        (a)  Following the perfection of any security interest created by this
Agreement with respect to any item of Collateral, Grantor will maintain such as
a perfected security interest having at least the priority described in
Section 3.2 and shall defend such security interest against the claims and
demands of all Persons.

        (b)  Grantor will furnish to Lender from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as Lender may reasonably request, all
in reasonable detail.

        (c)  At any time and from time to time, upon the written request of
Lender, and at the sole expense of Grantor, Grantor will promptly and duly
execute and deliver, and have recorded, such further instruments and documents
and take such further action as Lender may reasonably request for the purpose of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including the filing of any financing or continuation
statement under the UCC (or other similar laws) in effect in any jurisdiction
with respect to the security interest created hereby and the execution and
delivery of Deposit Account Control Agreements.

        Section 4.3    Changes in Locations, Name, Etc.    

        (a)  Except upon 15 days' prior written notice to Lender and delivery to
Lender of all additional executed financing statements and other documents
reasonably requested by Lender to maintain the validity, perfection and priority
of the security interests provided for herein, Grantor will not:

        (i)    change its state of incorporation or the location of its chief
executive office or sole place of business from that referred to in Section 3.3;
or

        (ii)  change its name, identity or corporate structure to such an extent
that any financing statement filed by Lender in connection with this Agreement
would become misleading.

        Grantor will keep and maintain at its own cost and expense satisfactory
and complete records of the Collateral, including a record of all payments
received and all credits granted with respect to the Collateral and all other
dealings with the Collateral as is consistent with past practices.

        Section 4.4    Pledged Collateral.    

        (a)  Grantor will deliver to Lender, all certificates or Instruments
representing or evidencing any Pledged Collateral, in suitable form for transfer
by delivery or, as applicable, accompanied by Grantor's endorsement, where
necessary, or duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to Lender. Lender shall have the
right, upon the occurrence and during the continuance of an Event of Default, in
its discretion and without notice to Grantor, to transfer to or to register in
its name or in the name of its nominees any or all of the Pledged Collateral.
Lender shall have the right to, upon the occurrence and during the continuance
of an Event of Default, exchange certificates or instruments representing or

90

--------------------------------------------------------------------------------

evidencing any of the Pledged Collateral for certificates or instruments of
smaller or larger denominations.

        (b)  Except as provided in Article V, Grantor shall be entitled to
receive all cash dividends paid in respect of the Pledged Collateral (other than
liquidating dividends constituting a distribution of capital) with respect to
the Pledged Collateral. Any sums paid upon or in respect of any of the Pledged
Collateral upon the liquidation or dissolution of any issuer of any of the
Pledged Collateral, any distribution of capital made on or in respect of any of
the Pledged Collateral or any property distributed upon or with respect to any
of the Pledged Collateral pursuant to the recapitalization or reclassification
of the capital of any issuer of Pledged Collateral or pursuant to the
reorganization thereof shall, unless otherwise subject to a perfected security
interest in favor of Lender, be delivered to Lender to be held by it hereunder
as additional collateral security for the Secured Obligations or be deposited
into an Approved Deposit Account. If any sums of money or property so paid or
distributed in respect of any of the Pledged Collateral shall be received by
Grantor, Grantor shall, to the extent such money is not otherwise deposited into
an Approved Deposit Account and until such money or property is paid or
delivered to Lender, hold such money or property in trust for Lender, segregated
from other funds of Grantor, as additional security for the Secured Obligations.

        (c)  Except as provided in Article V, Grantor will be entitled to
exercise all voting, consent and corporate rights with respect to the Pledged
Collateral and to give consents, waivers or ratifications in respect thereof;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by Grantor which would have a Material Adverse Effect or
which would be inconsistent with or breach the terms of the Credit Agreement,
this Agreement or any other Loan Document.

        (d)  Grantor will not agree to any amendment of an LLC Agreement or
Partnership Agreement that in any way adversely affects the perfection of the
security interest of Lender in the Pledged Partnership Interests or Pledged LLC
Interests pledged by Grantor hereunder, including electing to treat the
membership interest or partnership interest of Grantor as a security under
Section 8-103 of the UCC.

        Section 4.5    Approved Deposit Accounts.    Except as otherwise
permitted by the Credit Agreement, if required by Lender under the Credit
Agreement, Grantor will (i) deposit in an Approved Deposit Account all cash and
all Proceeds received by Grantor, and (ii) not establish or maintain any Deposit
Account other than with a Deposit Account Bank.

        Section 4.6    Payment of Taxes and Other Obligations.    Grantor will,
to the extent required under the Credit Agreement, pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all taxes, assessments and governmental charges or levies imposed
upon the Collateral or in respect of income or profits therefrom, as well as all
claims of any kind (including claims for labor, materials and supplies) against
or with respect to the Collateral, except that no such charge need be paid if
the amount or validity thereof is currently being contested in good faith by
appropriate proceedings, reserves in conformity with GAAP with respect thereto
have been provided on the books of Grantor and such proceedings could not
reasonably be expected to result in the sale, forfeiture or loss of any material
portion of the Collateral or any interest therein.

91

--------------------------------------------------------------------------------




ARTICLE V

REMEDIAL PROVISIONS


        Section 5.1    Code and Other Remedies.    During the continuance of an
Event of Default, Lender may exercise, in addition to all other rights and
remedies granted to it in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Secured Obligations, all
rights and remedies of a secured party under the UCC or any other applicable
law. Without limiting the generality of the foregoing, Lender, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (in each case except any required by law referred to below) to or upon
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker's board or office of
Lender or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk. Lender shall have the right upon any such
public sale or sales, and, to the extent permitted by law, to purchase the whole
or any part of the Collateral so sold, free of any right or equity of redemption
in Grantor, which right or equity is hereby waived and released. Lender shall
apply the net proceeds of any action taken by it pursuant to this Section 5.1,
after deducting all reasonable costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of Lender
hereunder, including reasonable attorneys' fees and disbursements, to the
payment in whole or in part of the Secured Obligations, in such order as the
Credit Agreement shall proscribe, and only after such application and after the
payment by Lender of any other amount required by any provision of law, need
Lender account for the surplus, if any, to Grantor. To the extent permitted by
applicable law, Grantor waives all claims, damages and demands it may acquire
against Lender arising out of the exercise by it of any rights hereunder. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least
10 days before such sale or other disposition.

        Section 5.2    Pledged Collateral.    

        (a)  During the continuance of an Event of Default, upon notice by
Lender to Grantor, (i) Lender shall have the right to receive any and all cash
dividends, payments or other Proceeds paid in respect of the Pledged Collateral
and make application thereof to the Obligations in the order set forth in the
Credit Agreement, and (ii) Lender or its nominee may exercise (A) all voting,
consent, corporate and other rights pertaining to the Pledged Collateral at any
meeting of shareholders, partners or members, as the case may be, of the
relevant issuer or issuers of Pledged Collateral or otherwise and (B) any and
all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to the Pledged Collateral as if it were the
absolute owner thereof (including the right to exchange at its discretion any
and all of the Pledged Collateral upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate
structure of any issuer of Pledged Securities, the right to deposit and deliver
any and all of the Pledged Collateral with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as
Lender may determine), all without liability except to account for property
actually received by it, but Lender shall have no duty to Grantor to exercise
any such right, privilege or option and shall not be responsible for any failure
to do so or delay in so doing.

        (b)  In order to permit Lender to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder, (i) upon the occurrence and during the continuance of an

92

--------------------------------------------------------------------------------




Event of Default, Grantor shall promptly execute and deliver (or cause to be
executed and delivered) to Lender all such proxies, dividend payment orders and
other instruments as Lender may from time to time reasonably request and
(ii) without limiting the effect of clause (i) above, Grantor hereby grants to
Lender an irrevocable proxy to vote all or any part of the Pledged Collateral
and to exercise all other rights, powers, privileges and remedies to which a
holder of the Pledged Collateral would be entitled (including giving or
withholding written consents of shareholders, partners or members, as the case
may be, calling special meetings of shareholders, partners or members, as the
case may be, and voting at such meetings), which proxy shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Collateral on the record books of the issuer thereof) by any other
person (including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon the payment in full of the Secured Obligations (in respect
of Loans and Reimbursement Obligations and interest and fees thereon and
expenses related thereto) and the termination of the Commitment.

        (c)  Grantor hereby expressly authorizes and instructs each issuer of
any Pledged Collateral pledged hereunder by Grantor to (i) comply with any
instruction received by it from Lender in writing that (A) states that an Event
of Default has occurred and is continuing and (B) is otherwise in accordance
with the terms of this Agreement, without any other or further instructions from
Grantor, and Grantor agrees that such issuer shall be fully protected in so
complying and (ii) unless otherwise expressly permitted hereby, pay any
dividends or other payments with respect to the Pledged Collateral directly to
an Approved Deposit Account approved for such purpose by Lender.

        Section 5.3    Sale of Pledged Collateral.    

        (a)  Grantor recognizes that Lender may be unable to effect a sale of
any or all the Pledged Collateral by reason of certain prohibitions contained in
the Securities Act and applicable state securities laws or otherwise or may
determine that a public sale is impracticable or not commercially reasonable
and, accordingly, may resort to one or more private sales thereof to a
restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Grantor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. Lender shall be under no obligation to
delay a sale of any of the Pledged Collateral for the period of time necessary
to permit the issuer thereof to register such securities for public sale under
the Securities Act, or under applicable state securities laws, even if such
issuer would agree to do so.

        (b)  Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Collateral pursuant to this Section 5.3 valid
and binding and in compliance with any and all applicable Requirements of Law,
provided, however, that Grantor shall not be obligated to register any portion
of the Pledged Collateral under the provisions of the Securities Act. Grantor
further agrees that a breach of any of the covenants contained in this
Section 5.3 will cause irreparable injury to Lender, that Lender has no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained in this Section 5.3 shall be specifically enforceable
against Grantor, and Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred and is continuing.

93

--------------------------------------------------------------------------------




        Section 5.4    Deficiency.    Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay the Secured Obligations and the fees and disbursements
of any attorneys employed by Lender to collect such deficiency.


ARTICLE VI

POWER OF ATTORNEY


        Section 6.1    Lender's Appointment as Attorney-in-Fact.    

        (a)  Grantor hereby irrevocably constitutes and appoints Lender and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of Grantor and in the name of Grantor or in its own name, for the
purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, Grantor hereby gives Lender
the power and right, on behalf of Grantor, without notice to or assent by
Grantor, to do any or all of the following:

          (i)  pay or discharge taxes and Liens levied or placed on the
Collateral, effect any repairs or any insurance called for by the terms of this
Agreement and pay all or any part of the premiums therefor and the costs
thereof;

        (ii)  execute, in connection with any sale provided for in Section 5.1
or 5.3, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

        (iii)  (A) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to Lender or as Lender shall direct; (B) ask or demand for, collect,
and receive payment of and receipt for, any and all moneys, claims and other
amounts due or to become due at any time in respect of or arising out of any
Collateral; (C) commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to enforce any other right
in respect of any Collateral; (D) defend any suit, action or proceeding brought
against Grantor with respect to any Collateral; (E) settle, compromise or adjust
any such suit, action or proceeding and, in connection therewith, give such
discharges or releases as Lender may deem appropriate; and (F) generally, sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral as fully and completely as though Lender were the absolute
owner thereof for all purposes, and do, at Lender's option and Grantor's
expense, at any time, or from time to time, all acts and things which Lender
deems necessary to protect, preserve or realize upon the Collateral and Lender's
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as Grantor might do.

Anything in this Section 6.1(a) to the contrary notwithstanding, Lender agrees
that it will not exercise any rights under the power of attorney provided for in
this Section 6.1(a) unless an Event of Default shall have occurred and be
continuing.

        (b)  If Grantor fails to perform or comply with any of its agreements
contained herein, and such failure constitutes an Event of Default, Lender (so
long as such Event of Default is continuing), at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

        (c)  The expenses of Lender incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate per annum equal to the Applicable Rate at which interest would then be
payable on past due Loans under the Credit Agreement, from the

94

--------------------------------------------------------------------------------




date of payment by Lender to the date reimbursed by Grantor, shall be payable by
Grantor to Lender on demand.

        (d)  Grantor hereby ratifies all that said attorneys shall lawfully do
or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

        Section 6.2    Duty of Lender.    Lender's sole duty with respect to the
custody, safekeeping and physical preservation of the Collateral in its
possession shall be to deal with it in the same manner as Lender deals with
similar property for its own account. Subject to applicable law, neither Lender
nor any of its officers, directors, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of Grantor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof. The
powers conferred on Lender hereunder are solely to protect Lender's interest in
the Collateral and shall not impose any duty upon Lender to exercise any such
powers. Lender shall be accountable only for amounts that Lender actually
receives as a result of the exercise of such powers, and neither Lender nor any
of its officers, directors, employees or agents shall be responsible to Grantor
for any act or failure to act hereunder.

        Section 6.3    Execution of Financing Statements.    Grantor authorizes
Lender to file or record financing statements and other filing or recording
documents or instruments with respect to the Collateral in such form and in such
offices as Lender reasonably determines appropriate to perfect the security
interests of Lender under this Agreement. A photographic or other reproduction
of this Agreement shall be sufficient as a financing statement or other filing
or recording document or instrument for filing or recording in any jurisdiction.


ARTICLE VII

MISCELLANEOUS


        Section 7.1    Amendments in Writing.    None of the terms or provisions
of this Agreement may be waived, amended, supplemented or otherwise modified
except in accordance with Section 10.1 of the Credit Agreement.

        Section 7.2    Notices.    All notices, requests and demands to or upon
Lender or Grantor hereunder shall be effected in the manner provided for in
Section 10.6 of the Credit Agreement.

        Section 7.3    No Waiver by Course of Conduct; Cumulative
Remedies.    Lender shall not by any act (except by a written instrument
pursuant to Section 7.1), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default. No failure to exercise, nor any delay in exercising, on the
part of Lender any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which Lender would otherwise have on any future occasion. The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.

        Section 7.4    Successors and Assigns.    This Agreement shall be
binding upon the successors and assigns of Grantor and shall inure to the
benefit of Lender and its successors and assigns; provided, however, that
Grantor may not assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of Lender.

95

--------------------------------------------------------------------------------


        Section 7.5    Counterparts.    This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same agreement.

        Section 7.6    Severability.    Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

        Section 7.7    Section Headings.    The Article and Section titles
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not part of the agreement of the parties
hereto.

        Section 7.8    Entire Agreement.    This Agreement together with the
other Loan Documents represents the entire agreement of the parties and
supersedes all prior agreements and understandings relating to the subject
matter hereof.

        Section 7.9    Governing Law.    This agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the state of New York.

        Section 7.10    Release of Collateral; Termination.    

        (a)  Upon termination of the Commitment and payment and satisfaction in
full of all Loans, Reimbursement Obligations and all other Obligations which
have matured and which are then due and payable, the Collateral shall
automatically be released from the Lien created hereby and this Agreement and
all obligations (other than those expressly stated to survive such termination)
of Lender and Grantor hereunder shall immediately terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to Grantor. At the request and sole
expense of Grantor following any such termination, Lender shall deliver to
Grantor any Collateral of Grantor held by Lender hereunder and execute and
deliver to Grantor such documents as Grantor shall reasonably request to
evidence such termination.

        (b)  If any of the Collateral shall be sold or disposed of by Grantor in
a transaction permitted by the Credit Agreement (including by operation of
Lender's written consent or waiver), the Collateral so sold or disposed of shall
be automatically released from the Lien created hereby and, in connection
therewith, Lender, at the request and sole expense of Grantor, shall execute and
deliver to Grantor all releases or other documents reasonably necessary or
desirable for the release of the Lien created hereby on such Collateral.

        Section 7.11    Reinstatement.    Grantor further agrees that, if any
payment made by Grantor or any other Person and applied to the Obligations is at
any time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of Collateral are required to be returned by Lender to such person,
its estate, trustee, receiver or any other party, including Grantor, under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, any Lien or other Collateral securing
such liability shall be and remain in full force and effect, as fully as if such
payment had never been made or, if prior thereto the Lien granted hereby or
other Collateral securing such liability hereunder shall have been released or
terminated), such Lien or other Collateral shall be reinstated in full force and
effect, and such prior release or termination shall not diminish, release,
discharge, impair or otherwise affect any Lien or other Collateral securing the
obligations of Grantor in respect of the amount of such payment.

[SIGNATURE PAGES FOLLOW]

96

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each of the undersigned has caused this Pledge and
Security Agreement to be duly executed and delivered as of the date first above
written.

        UNION CARBIDE CORPORATION
 
 
 
 
By:
 
/s/  EDWARD W. RICH                  

--------------------------------------------------------------------------------

Name: Edward W. Rich
Title: Vice President and Treasurer
ACCEPTED AND AGREED:
THE DOW CHEMICAL COMPANY
 
 
 
 
By:
 
/s/  J.P. REINHARD      
 
 
 
     

--------------------------------------------------------------------------------

Name: J.P. Reinhard
Title: Executive Vice President and
          Chief Financial Officer        

97

--------------------------------------------------------------------------------




Schedule 1
State of Incorporation; Principal Place of Business


1.Union Carbide Corporation


Jurisdiction of organization: New York

I.R.S. Employer Identification Number: 13-1421730

Principal place of business: 39 Old Ridgebury Road
                                             Danbury, Connecticut 06817-0001

98

--------------------------------------------------------------------------------




Schedule 2
Pledged Collateral(1)


1.Pledged Stock

Issuer


--------------------------------------------------------------------------------

  Holder

--------------------------------------------------------------------------------

  Shares

--------------------------------------------------------------------------------

  Class (if
known)

--------------------------------------------------------------------------------

  %
Ownership

--------------------------------------------------------------------------------

Dow International Holdings Company   UCC   831   Common   7.4 Dow Chemical
Canada Inc.°   UCC   64,444   Common   11.2 Modeland International Holdings
Inc.°   UCC       Class A Common   41 Dow Quimica Argentina S.A.°   UCC  
4,933,170   Common   11.99 Dow Venezuela, C.A.°   UCC           19.61 Dow
Quimica Mexicana S.A. de C.V.°   UCC           15.42 EQUATE Petrochemical
Company K.S.C.*°   UCC   387,000,000   Common   45 EQUATE Marketing Company
E.C.*°   UCC   250,500   Ordinary   50.1 Optimal Chemicals (Malaysia) Sdn.
Bhd.*°   UCC   165,160   Ordinary   50 Optimal Olefins (Malaysia) Sdn. Bhd.*°  
UCC   100,906   Ordinary   23.75 Union Carbide Subsidiary C, Inc.(2)   UCC  
1,000   Common   100 Catalysts, Adsorbents and Process Systems, Inc.(3)   UCC  
5   Common   100 Union Carbide Pan America, Inc.   UCC   75   Common   100 Dow
Pacific (Thailand) Limited°   UCC   75,994   Ordinary   99.9921 UCAR Emulsions
Systems International, Inc.   UCC   100   Common   100 Union Carbide
Inter-America, Inc.(DE)   UCC   100   Capital   100 Union Carbide China
Investment Co., Ltd.°   UCC           100 Union Carbide Asia Limited°   UCC  
75,999   Ordinary   99.9987 American Acetyls   UCC       No shares   50 Amerchol
Corporation   UCC   1,000   Common   100 Chemicals Marine Fleet, Inc.   UCC  
1,000   Common   100 Global Industrial Corporation   UCC   103   Capital   100
UC Finco Inc. (f/k/a Prentiss Glycol Company)   UCC   1,000   Common   100 UCAR
Pipeline Incorporated   UCC   18,010   Common   100 UCAR Louisiana Pipeline
Company   UCC   10   Common   100 Union Carbide Asia Pacific, Inc.   UCC   1,000
  Common   100 Union Carbide Inter-America, Inc.(NJ)   UCC   10   Capital   100
Union Carbide Chemicals & Plastics Technology Corporation   UCC   100   Common  
100 Union Carbide Polyolefins Development Company, Inc.   UCC   1,000   Common  
100 Union Carbide Middle East Limited   UCC   24,000   Capital   100 Union
Carbide Ethylene Oxide/Glycol Company   UCC   1,000   Common   100 Seadrift
Pipeline Corporation   UCC   15,000   Capital   100 National Carbon Company
Pakistan (Private) Limited°   UCC   4,998   Ordinary   100 Nippon Unicar Company
Limited°   UCC   250,000   Common   50 P.T. Union Carbide Indonesia°   UCC  
22,167,900   Ordinary   99.9995 Union Carbide Formosa Company Ltd.°   UCC  
819,997   Ordinary   99.9996 Union Carbide Iberica, S.A.°   UCC   1,000   Common
  100 Union Carbide Pakistan (Private) Limited°   UCC   6,000   Common   60
Westbridge Insurance Ltd.°   UCC   416,668   Common   100 Industrias Carlisil,
S.A.°   UCC   7,496   Common   99.9467 Servicios de Quimicos Agricolas, S.A.°  
UCC   246   Common   98.40 Mineracao Liguria Ltda.°   UCC           100
Mineracao Sao Damaso Ltda.°   UCC           100

99

--------------------------------------------------------------------------------

Union Carbide Commercial Nicaragua, S.A.°   UCC   700   Common   100 Union
Polymers Sdn. Bhd.°   UCC   900,000

578,772   Cum. Preferred Ordinary   60 Union Carbide Customer Service Pte. Ltd.°
  UCC   10,226,590   Ordinary   100 GlenGate Insurance Brokers Limited°   UCC  
        100 UCAR Vanor (Proprietary) Limited°   UCC   599,999   Common   99.9998
Dow Chemical (Malaysia) Sdn. Bhd.°   UCC   2,162,000   Ordinary   100 Union
Carbide South Africa (Proprietary) Limited°   UCC   4,000   Common   100 Dow
Chemical Philippines, Inc.°   UCC   88,495   Ordinary   99.9944 Codim
Desenvolvimento de Industrias Minerais Ltda.°   UCC           100 Union Carbide
Foreign Sales Corporation°   UCC   1,000   Common   100

--------------------------------------------------------------------------------

(1)The security interests granted with respect to some of the Pledged Collateral
identified on this Schedule 2 are limited by Section 2.1 of the Agreement.

°Pledged Stock of non-U.S. entities will be limited to 65% of the voting power
of all outstanding equity interests of such entities entitled to vote.

*These entities constitute Designated Joint Ventures, pursuant to Exhibit J of
the Participation Agreement, dated April 1, 2000, by and among UCC, First
Security Bank, National Association, First Security Trust Company of Nevada, the
Certificate Purchasers, the Liquidity Banks, Hatteras Funding Corporation and
Bank of America National Association (the "Participation Agreement").

(2)Union Carbide Subsidiary C, Inc. is the entity through which UCC indirectly
holds its interest in Univation Technologies, LLC, a Designated Joint Venture
pursuant to the Participation Agreement.

(3)Catalysts, Adsorbents and Process Systems, Inc. is the entity through which
UCC indirectly holds its interest in UOP LLC. UOP is not a Designated Joint
Venture.

2.Pledged Partnership Interests

None.

3.Pledged LLC Interests

Issuer


--------------------------------------------------------------------------------

  Holder

--------------------------------------------------------------------------------

  % Ownership

--------------------------------------------------------------------------------

UCMG LLC.(4)   UCC   100 Union Carbide Caribe LLC   UCC   100

--------------------------------------------------------------------------------

(4)UCMG LLC is the entity though which UCC indirectly holds its interest in
Optimal Glycols (Malaysia) Sdn. Bhd., a Designated Joint Venture pursuant to the
Participation Agreement.

4.Pledged Notes

        a.    Revolving Loan Agreement, dated as of November 1, 2001, by and
between UCC and Union Carbide Caribe LLC.

        b.    Revolving Loan Agreement, dated as of October 1, 2001, by and
between UCC and UCMG LLC, as amended on December 1, 2001.

        c.    Revolving Loan Agreement, dated as of December 1, 2001, by and
between UCC and Westbridge Insurance Ltd.

100

--------------------------------------------------------------------------------


        d.    Revolving Loan Agreement, dated as of November 1, 2001, by and
between UCC and UNISON Transformer Services, Inc., as amended on December 1,
2001.

        e.    Revolving Loan Agreement, dated as of November 1, 2001, by and
between UCC and UniGlobal Logistics, Inc.

        f.      Revolving Loan Agreement, dated as of November 1, 2001, by and
between UCC and UCAR Interam Inc.

        g.    Revolving Loan Agreement, dated as of November 1, 2001, by and
between UCC and Union Carbide Finance Corporation.

        h.    Revolving Loan Agreement, dated as of November 1, 2001, by and
between UCC and Union Carbide Polyolefins Development Company, Inc.

        i.      Revolving Loan Agreement, dated as of July 1, 2001, by and
between UCC and Union Carbide Chemicals & Plastics Technology Corporation.

        j.      Revolving Loan Agreement, dated as of November 1, 2001, by and
between UCC and KTI Chemicals, Inc.

        k.    Revolving Loan Agreement, dated as of November 1, 2001, by and
between UCC and Amerchol Corporation.

        l.      Revolving Loan Agreement, dated as of December 1, 2001, by and
between UCC and Chemars II LLC.

101

--------------------------------------------------------------------------------





Schedule 3
Required Action for Perfection


1.    UCC must obtain the consent of Petrochemical Industries Company K.S.C. in
order to pledge its interest in EQUATE Petrochemical Company K.S.C. ("EQUATE")
to TDCC.

2.    UCC must obtain the consent of Samsung Fine Chemicals Co., Ltd. and BP
Chemicals (Korea) Limited in order pledge its shares in Asian Acetyls Co., Ltd.
("Asian Acetyls") to TDCC.

3.    UCC must obtain the consent of Exxon Corporation in order to pledge its
indirect interest in Univation Technologies, LLC ("Univation") to TDCC.

4.    Once each of the above consents has been obtained, the pledge must be made
and TDCC must maintain possession of the certificated interests.

5.    UCC-1's must be filed for the Pledged Notes and non-certificated
interests.

6.    Any consent required in the financing documents related to (i) EQUATE,
(ii) Asian Acetyls, (iii) UOP LLC, (iv) Nippon Unicar Co., Ltd. (v) Univation
and (vi) Optimal Glycols (Malaysia) Sdn. Bhd., Optimal Chemicals (Malaysia) Sdn.
Bhd. and Optimal Olefins (Malaysia) Sdn. Bhd.

7.    Such actions as foreign counsel advises are necessary for the perfection
of interests in non-U.S. entities.

102

--------------------------------------------------------------------------------




QuickLinks


EXHIBIT 10.29



Pledge and Security Agreement
W I T N E S S E T H
ARTICLE I DEFINED TERMS
ARTICLE II GRANT OF SECURITY INTEREST
ARTICLE III REPRESENTATIONS AND WARRANTIES
ARTICLE IV COVENANTS
ARTICLE V REMEDIAL PROVISIONS
ARTICLE VI POWER OF ATTORNEY
ARTICLE VII MISCELLANEOUS
Schedule 1 State of Incorporation; Principal Place of Business
Schedule 2 Pledged Collateral(1)
Schedule 3 Required Action for Perfection
